Citation Nr: 1108892	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

Initially, the Board has recharacterized the issue on appeal as service connection for a skin disorder.  Previously, the Veteran and the RO referred to his current skin disorder as onychomycosis and/or tinea pedis.  However, the medical evidence of record reflects various diagnoses of a skin disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As such, the Veteran's present claim on appeal will be addressed herein as captioned above.

The Veteran submitted in March 2010 additional evidence consisting of lay statements in support of his claims, a copy of a service treatment record, and VA treatment records, along with a waiver of the RO consideration of the evidence.

In a November 2009 statement, the Veteran's representative indicated that the issue of service connection for a left foot disorder had never been adjudicated despite the documentation of a broken left foot metatarsal in the Veteran's service treatment records.  Accordingly, the issue of entitlement to service connection for a left foot disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's current right foot disorder is related to his active military service.

2.  The evidence of record shows that the Veteran's current bilateral knee disorder is related to his active military service.

3.  The evidence of record shows that the Veteran's current skin disorder is related to his active military service.


CONCLUSIONS OF LAW

1.  A right foot disorder was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A bilateral knee disorder was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A skin disorder was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served in the Army from November 1965 to October 1967 with a tour of duty in the Republic of Vietnam.

Right Foot and Bilateral Knee Disorder

The Veteran claims that he has current right foot and bilateral knee disorders which were incurred during his active military service.  Specifically, he claims that he sustained a twisting injury going through an obstacle course during basic training.  As to the bilateral knee disorder, he claims that his bunker collapsed while sleeping during his tour of duty in Vietnam.  He contends that he sustained a bruise from his left knee to his left hip when the bunker fell on him.  In support of his claim, the 

Veteran submitted a statement of a fellow service member, E.R., described that the Veteran had bruised his knees and was using a crutch when he visited the Veteran following the bunker cave-in accident.  Furthermore, the Veteran's sister submitted a statement wherein she stated that the Veteran was injured in a bunker collapse and was treated for such injury while serving in Vietnam.  She also stated that she noticed that the Veteran walked in a limp when he returned home from his military service.

A December 1965 service treatment report reflects that the Veteran complained of pain in the feet and that he was instructed to wear low shoes and not to jump.  One week later, in January 1967, the Veteran reported pain in the left foot for the past two weeks.  He complained of severe pain in the dorsum of the left foot, which was found to be a march fracture of the 3rd metatarsal on x-ray.  The Veteran's service treatment records are otherwise silent as to any complaints of or treatments for a right foot or bilateral knee condition.  His October 1967 separation examination report noted no abnormalities as to the lower extremities.

The Veteran was afforded a VA examination in November 2008.  The VA examiner stated that the Veteran's the claims file was reviewed.  The Veteran reported that he injured his right foot during basic training.  Specifically, he stated that he fell from a rope that snapped when he was about 20 feet off the ground.  He fell on his right foot and knee.  Initially, he did not seek any medical care but his sergeant sent him to a dispensary when he noticed the Veteran limping, at which time the Veteran complained of pain in both feet.  The examiner considered the medical records relating to the Veteran's treatment of his foot condition in service.  The Veteran reported that he now experienced intermittent mild pain in both feet associated with swelling.  

With regard to his bilateral knee disorder, the Veteran reported that in August 1967, he injured his knees when a bunker caved in on him.  He was knocked unconscious and was transported via a helicopter out of a base camp in Dak To.  He stated that he sustained bilateral knee injuries, as well as a laceration injury to his head.  He further stated that he was limping and his left hip was swollen and bruised down to 

his left knee.  He continued to experience ongoing problems with his bilateral knee joints.  He reported that he did not seek medical treatment but just coped with the pain when the pain in his knees intensified over the past five years.

The diagnoses were bilateral foot strain with degenerative disease and bilateral foot strain with degenerative disease.  The examiner concluded that the Veteran's bilateral foot and knee strain with degenerative disease are related to his military service.  In reaching this conclusion, the examiner stated 

The [V]eteran had bilateral knee and bilateral feet pain, which started while in military service, and he states that these symptoms have been ongoing since then.  The [V]eteran appears to be a credible historian...The [V]eteran did not have these conditions prior to entering the military.

Subsequent VA treatment records, dated from May 2009 to November 2009, show diagnosis of osteoarthritis of the knees.

Based on the totality of the evidence, and with application of the benefit of the doubt rule, the Board finds that the Veteran currently has right foot and bilateral knee disorders which were incurred during his active military service.  38 U.S.C.A. § 5107(b).  There is currently diagnosed right foot and bilateral knee disabilities.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Notwithstanding the lack of notation in the Veteran's service treatment records, the Board finds the Veteran's testimony and reports of in-service injuries to the right foot and knees to be credible.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a 

hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Additionally, the Veteran has submitted credible lay statements from family and friends attesting to his reported in-service injuries and problems with his foot and knees upon his return from Vietnam.

Furthermore, the November 2008 VA examiner has linked the Veteran's current right foot and bilateral knee disorders to his military service.  While the examiner's opinion was based on all the evidence of record, to include the Veteran's reported history, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an incident of head injury in service and observable symptoms of headaches ever since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As indicated above, the Board has also found the Veteran's statements as to the claimed in-service injuries and reported medical history is credible.  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Accordingly, the Board finds that the evidence of record is at least in relative equipoise.  While the Board's review of the Veteran's service treatment records fails to show in-service diagnosis or treatment for right foot or bilateral knee disorders, the Veteran is competent to report symptoms, as well as events to which he had first-hand knowledge.  The medical opinion of record related the Veteran's right foot and bilateral knee disorders based on the Veteran's credible reported history.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for right foot and bilateral knee disorders is warranted.

Skin Disorder

The Veteran contends that his current skin disorder was caused by the hot and humid environment while serving in Vietnam.  During his January 2010 hearing 

before the Board, the Veteran testified that his feet were wet and swollen for days during the monsoon season in Vietnam and he went to the medic for treatment of his foot condition.  He also stated that he had rash on the chest which was diagnosed as versicolor in service.  He further stated that not long before his discharge from military service, a physician wrote a note containing a diagnosis of a skin condition and prescription of medication, which the Veteran took to his family doctor upon returning home.

The Veteran submitted in March 2010 a copy of an in-service physician's note indicating a diagnosis of tinea versicolor and prescription of Tinactin.

During the November 2008 VA examination, the Veteran stated that he first started having trouble with fungal rash of both feet during the monsoon season in Vietnam.  He stated that he went to the medic and soaked his feet in a white powder solution.  He stated that the rash on the soles of his feet cleared up while he was in service, but he developed toenail fungus over the past 30 years.  The diagnosis was onychomycosis with history of tinea pedis.  The examiner stated

There are a number of risk factors associated with onychomycosis including older age, swimming, tinea pedis, psoriasis, diabetes, immunodeficiency, and living with family members who have onychomycosis.  Since tinea pedis which the [V]eteran developed while in the military is a risk factor for onychomycosis[,] it is at least as likely as not caused by or a result of his military service.  The [V]eteran did not have this condition prior to entering the military.

A January 2010 VA treatment report stated that the Veteran complained of a spot on his chest, which he stated had existed since he returned from Vietnam.  He stated that he was told that this appeared to be tinea versicolor on separation and advised to seek medical care.  The assessment was tinea versicolor and a topical ointment was prescribed.

Based on the totality of the evidence, and with application of the benefit of the doubt rule, the Board finds that the Veteran's current skin disorder is related to his military service.  38 U.S.C.A. § 5107(b).  There is currently diagnosed onychomycosis with history of tinea pedis and tinea versicolor.  See Degmetich, 104 F.3d at 1333.  Further, the evidence of record demonstrates that tinea versicolor was diagnosed, for which Tinactin was prescribed while on active duty service.  The Veteran has also reported that he experienced wet and swollen feet during the monsoon season while serving in Vietnam, for which he sought medical treatment in service.  Moreover, the Veteran's statements demonstrate that he experienced ongoing skin rash on the chest and developed toenail fungus since service separation.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  Moreover, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's statements as to the continuity of the symptoms, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

Furthermore, the medical evidence of record relates the Veteran's current skin disorder to his military service.  The November 2008 VA examiner concluded that "[s]ince tinea pedis which the [V]eteran developed while in the military is a risk factor for onychomycosis[,] it is at least as likely as not caused by or a result of his military service."  The Board finds that the VA examiner's opinion is persuasive as it was based on the review of the Veteran's medical records, consideration of the Veteran's statements, and examination of the Veteran.  Accordingly, applying the doctrine of reasonable doubt, service connection is warranted for a skin disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right foot disorder is granted.

Service connection for a bilateral knee disorder is granted.

Service connection for a skin disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


